ROBERT E. BEACH, Circuit Judge.

Memorandum opinion:


Facts

This is a civil action for invasion of privacy brought against the Times Publishing Company, publisher of the St. Petersburg Times, and its reporter, William Nottingham. The plaintiff, Gail Stevenson, is a client of Straight, Inc., a state and federally funded drug treatment program. The plaintiff complains of a February 23, 1978 news article which states that she identified herself by name at a parents meeting, and further states that she said she had attempted to escape, from the custody of Straight, Inc. The article is incorporated within the complaint as an exhibit. The complaint further states that defendant Nottingham published information about the plaintiff in violation of an express agreement to the contrary.
The complaint proceeds on two theories of privacy. First, the plaintiff alleges a statutory cause of action under Section 397.096, Florida Statutes (1977). This statute makes confidential records maintained by drug treatment programs. Secondly, the plaintiff alleges elements of a common law cause of action for invasion of privacy.
The central issue before this court is whether the news article which is the basis of the complaint concerns a subject which is in the public interest.

Conclusions of law

1. The determination of whether the news article is in the public interest is a question of law to be determined by this court. Jacova *12v. Southern Radio and Television Co., 83 So.2d 34, 40 (Fla. 1955); Cox Broadcasting Corp. v. Cohn, 420 U. S. 469, 492-495 (1975); Time, Inc. v. Hill, 385 U. S. 374, 387-388 (1967).
2. The source from which the press obtains information has no bearing on the newsworthiness or public-interest status of the information when it is published. See Fletcher v. Florida Publishing Co., 319 So.2d 100 (Fla. 1st DCA 1975), rev’d on other grounds, 340 So.2d 914 (Fla. 1976), where the trial court properly dismissed a count for invasion of privacy brought on a theory similar to that presented in the case sub judice, but proceeded to summary judgment on a count against the press for trespass.
3. Where information published is in the public interest, there is no right to privacy, and hence no cause of action which may be asserted against the press. Jacova, supra, at 36; Harms v. Miami Daily News, Inc., 127 So.2d 715, 716 (Fla. 3rd DCA 1961); see generally Cox Broadcasting Corp., supra.
4. Upon this court’s review of the complaint and news article incorporated in the complaint, the court holds that the subject of the article in question is in the public interest, and its publication invades no right of privacy as a matter of law. The court bases this holding on the legal and constitutional dimensions of the public interest articulated in Cox Broadcasting Corp., supra. See also Jacova, supra, and Cason v. Baskin, 30, So.2d 635 (Fla. 1947).
5. This court interprets Cox Broadcasting v. Cohn, supra, as holding that the First and Fourteenth Amendments prohibit the imposition of state sanctions for publications about “event of legitimate concern to the public [which] consequently fall within the responsibility of the press to report . . .” 420 U.S. at 492. For this reason the Cox decision overrides the prior opinion of Patterson v. Tribune Co., 146 So.2d 623 (Fla. 2d DCA 1962). Therefore, this court concludes that a statutory cause of action may not be inferred from Section 397.096, Florida Statutes (1978). Cf. Jordan v. Pensacola News-Journal, Inc., 314 So.2d 222 (Fla. 1st DCA 1975).
Order of dismissal with prejudice, July 10, 1978: This cause having come on for hearing on the defendants’ motion to dismiss, and the court having heard argument of counsel and being otherwise advised in the premises, it is hereby ordered and adjudged that Counts I and III of the plaintiff’s complaint are dismissed with prejudice for the reasons stated in the memorandum opinion filed herewith.
It is further ordered and adjudged that Counts II and IV are dismissed without prejudice with leave to amend within twenty days from the date of this order, if the plaintiff desires, in a manner *13not inconsistent with the principles expressed in this order and the memorandum opinion.
Amended order of dismissal with prejudice, September 18,1978: This cause having come before the court on the joint motion to amend an order, and the court being otherwise advised in the premises, it is hereby ordered and adjudged that Counts I, II, III and IV of the plaintiff’s complaint are dismissed with prejudice for the reasons stated in the memorandum opinion filed with the original order of dismissal with prejudice.